Title: To George Washington from Battaile Muse, 10 December 1785
From: Muse, Battaile
To: Washington, George



Honorable Sir
Berkely C[ount]y Decr 10th 1785

I have at Last Sent down to be Lodged at your mill three Cask butter Stated below If you Take only the Fresh butter my Price is ⅓ ⅌ Ct for that, if you Take the whole the price is 1/ ⅌ Ct as I am Told that is the Current price, and the Price I Told you I askt for it. Should you not approve of the Butter I shall be much Obliged if you will direct it to the care of Mr Andrew Wales in Alexandria who will procure me a markett for it. as I charge nothing for casks I wish to have the use of them Next Spring when the Butter may be out of them, and they will be of service to me; and perhaps none to you—I am happy To see your millers Receipt that my wheat weighs 61 ct ⅌ bushels as the general

weight here is about 56 ct ⅌ bushel owing To the unfavorable Season Last Spring and the Farmers being reather neglectfull. I have the Promise of four Waggons To Load with wheat next week for your Mill. I am sir your Very Hble servant.

Battaile Muse

